Citation Nr: 0826528	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a right knee 
injury with degenerative joint disease.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
hand injury.

3.  Entitlement to service connection for a bilateral hand 
condition (claimed as boxer's hands).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned in May 2008.  At the hearing in 
May 2008, he testified that he had had problems with his left 
knee due to compensating for his service-connected right knee 
disability.  He indicated he was interested in filing a claim 
for that.  Thus, the Board REFERS a claim for a left knee 
disorder as secondary to service-connected right knee 
disability to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  The veteran's right knee injury residuals consist of a 
meniscus tear, chondromalacia patella and tendonitis that are 
manifested by moderate instability with episodes occurring 
approximately three times a month with pain and swelling.

2.  The veteran has degenerative joint disease of the right 
knee that is manifested by noncompensable limitation of 
flexion with pain on motion.

3.  On May 14, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wishes to withdraw his appeal of the claim to 
reopen for service connection for a left hand injury and for 
service connection for a bilateral hand condition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
right knee injury residuals, other than degenerative joint 
disease, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for a separate disability rating of 10 
percent for right knee degenerative joint disease are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2007).

3.  The criteria for withdrawal of the veteran's substantive 
appeal on his claim to reopen for service connection for a 
left hand injury and to service connection for bilateral hand 
condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for an Increased Rating for Right Knee Disability

VCAA

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Effective for claims pending before VA on or 
after May 30, 2008, the requirement that VA request that the 
claimant submit any evidence in his or her possession that 
might substantiate the claims was eliminated from 38 C.F.R. 
§ 3.159.  See 73 Fed. Reg. 23353 (April 30, 2008). 

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires 
that VA notify the claimant that he/she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life in order to substantiate the claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Finally, the notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In the present case, notice was provided to the veteran in 
October 2003, prior to the initial adjudication of his claim.  
However, this notice does not satisfy VA's duty to notify as 
set forth in the Vasquez-Flores case.  Although any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, VA can 
avoid reversal by showing that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")); (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Additionally, consideration also should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra at 
9.

In this case, the Board finds that any deficiencies in the 
initial notice did not affect the essential fairness of the 
adjudication of the veteran's claim.  The veteran was advised 
in the notice that he must provide evidence demonstrating a 
worsening or increase in the severity of his disability, and 
that such information could include different types of 
medical and lay evidence such as statements from his doctors, 
including physical and clinical findings and the results of 
any laboratory tests or x-rays; his own statements completely 
describing his symptoms, their frequency and severity and 
other involvement, extension and additional disablement 
caused by the disability; and statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse.  He was also advised to identify any recent VA 
treatment and notified that it was his responsibility to 
support the claim with appropriate evidence.  

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to a higher disability 
rating.  The veteran testified at a hearing held before the 
undersigned in May 2008.  At that hearing, the undersigned 
advised the veteran that he had the right to submit evidence 
showing the effect the worsening of his service-connected 
disability has had on his employment and daily life.  The 
veteran acknowledged this advisement and gave testimony of 
the effect his service-connected disability has had on his 
employment and daily life.  In addition, the veteran 
underwent multiple VA examinations at which he described the 
effect his right knee disability was having on his daily 
life.  The Board notes that the veteran reported retiring in 
2002 from his work at the U.S. Postal Service, and thus there 
was no effect on employment.  Thus the veteran's testimony 
and reports seen in the VA examination reports are sufficient 
to show that he had actual knowledge of the need to show the 
effect the worsening of his service-connected disabilities 
has on his employment and daily life.  

In addition, the Board acknowledges that the rating criteria 
used to evaluate the veteran's service-connected right knee 
disability may require the showing of specific measurements, 
and that the October 2003 notice did not advise the veteran 
of this rating criteria.  Nevertheless, the Board finds that 
the veteran has been provided with post-adjudication notice 
and subsequent adjudication and, therefore, such deficiency 
in the pre-adjudication notice has been cured.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in 
timing of notice may be cured by affording the veteran 
appropriate notice and subsequent adjudication).  In the 
Statement of the Case issued in March 2005, the veteran was 
provided with the rating criteria set for in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261, the Diagnostic Codes 
that are used to evaluate knee disorders based on limitation 
of motion.  After providing substantial time for the 
submission of additional evidence (which the veteran did), 
his claim was readjudicated in August 2005 and June 2007.  

Furthermore, the veteran was provided notice in March 2006 
that disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disability as 
published in the Code of Regulations, that disability ratings 
may be assigned at other levels, and that the nature and 
symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claim at this time.  
The veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
veteran was provided notice of the missing elements and 
subsequent adjudication.  The veteran's claim has been 
adjudicated almost continuously since 2003 giving the veteran 
plenty of time to become familiar with the VA claims process 
and of what he needed to provide in order to substantiate his 
claim.  Accordingly, the Board finds that any error in the 
notices provided to the veteran on his claim for an increased 
disability rating have not affected the essential fairness of 
the adjudication.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file.  The veteran provided 
private medical treatment record, but did not provide a 
release for VA to obtain any additional records although 
asked to do so.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case of what evidence had been obtained and 
considered.  At the hearing, the veteran identified 
additional medical treatment records relevant to his claim.  
However, as the Board considers his testimony to be credible 
with regard to that treatment, obtaining said treatment 
records would only cause unnecessary delay in adjudicating 
the veteran's claim.  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in December 2003, 
February 2005, August 2005 and March 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2007).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2007), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2007).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2007); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2007).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2007).

The veteran's right knee disability has been evaluated as 10 
percent disabling under Diagnostic Code 5257, which provides 
for evaluating an impairment of the knee with recurrent 
subluxation or lateral instability as 10 percent disabling 
for a slight impairment, 20 percent disabling for a moderate 
impairment, and 30 percent disabling for a severe impairment.  
Under Diagnostic Code 5257, 30 percent is the maximum 
scheduler rating provided.  Pursuant to 38 C.F.R.  §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Code 5257 because it is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).   

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  Furthermore, if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003  (degenerative arthritis) and 5010 
(traumatic arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

Diagnostic Codes 5260 and 5261 are used to evaluate knee 
disabilities based upon loss of range of motion of the knee.  
Diagnostic Code 5260 provides for a 10 percent rating when 
flexion is limited to 45 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 provides for a 10 
percent rating when extension is limited to 10 degrees or 
more.  38 C.F.R. § 4.71a (2007).  Normal range of motion of 
the knee is 0 to 140 degrees of extension to flexion.  
38 C.F.R. § 4.71a, Plate II (2007).  

The medical evidence consists of VA treatment records, 
reports of magnetic resonance imaging (MRI) studies from 
December 2003 and May 2006, and VA examination reports from 
December 2003, February 2005, August 2005 and March 2007.  
The evidence also consists of the veteran's testimony at a 
Travel Board hearing held in May 2008.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence as appropriate.

In the present case, the evidence shows that the veteran's 
right knee injury residuals is currently manifested by a 
horizontal inferior surface tear of the posterior horn of the 
lateral meniscus and mild medial chondromalacia patella (as 
seen on MRI reports).  In addition, the May 2006 MRI report 
shows the veteran to have mild distal quadriceps and proximal 
patellar tendinosis.  

The veteran has complained of occasional swelling in the 
right knee with pain, especially on motion.  He has also 
complained of his right knee "giving out" especially with 
certain motions such as squatting or bending to pick up 
objects and pivoting on the right leg.  At these times, the 
right knee appears to "give out" and the veteran falls.  He 
is also limited in the distance he can walk before his knee 
will "give out."  At a VA examination conducted in February 
2005, the examiner found the veteran to have minimal 
instability at 30 degrees medially with valgus stress, 
although varus and valgus stress at 0 degrees did not reveal 
any instability.  At the March 2007 VA examination, the 
veteran reported having seven to eight episodes of knee 
instability per month and two to three episodes of effusion 
per month.  At the May 2008 hearing, the veteran testified to 
having approximately three episode per month of his knee 
"giving out," that occasionally results in pain and 
swelling in the knee that he treats with ice packs and 
medication.  When needed, the veteran testified he also uses 
an Ace bandage for additional support and occasionally uses a 
cane.  He takes Hydrocodone for pain as needed.  In addition, 
the veteran reported that, at his last treatment visit, his 
doctor recommended surgery and they discussed surgical 
options but that nothing was set yet.

In addition to this evidence regarding instability, the 
evidence also shows that the veteran has limitation of 
flexion of the right knee with x-ray evidence of degenerative 
joint disease.  X-rays since June 2002 have shown mild 
spiking of the tibial spines consistent with mild 
osteoarthritic changes.  Thus, the veteran has a diagnosis of 
degenerative joint disease in the right knee in addition to 
the meniscus tear.  The evidence shows that the veteran's 
limitation of motion is limited in flexion from between 70 
degrees and 120 degrees.  Extension is not shown to be 
limited.  There is pain on motion of the knee that increases 
with repetition.

The veteran's limitation of motion is not compensable because 
it is not limited to flexion of at least 45 degrees of 
flexion or extension of at least 15 degrees.  Thus, 
evaluation under Diagnostic Codes 5260 and 5261 is not 
warranted.  The Board finds, however, that the instability 
resulting from the right knee injury is consistent with a 
moderate disability under Diagnostic Code 5257, and thereby 
warranting a 20 percent disability rating.  The veteran's 
right knee disability is manifested by instability caused by 
the torn meniscus cartilage, chondromalacia patella and 
tendonitis in the knee, which causes the knee to "give out" 
about three times a month with resultant pain and swelling 
that is treated with ice and medication.  In addition, the 
veteran's right knee injury prevent or inhibit the veteran 
from performing normal daily activities such as stooping, 
bending, pivoting and picking up objects of the ground.  He 
is limited in the distance he can walk and in such activities 
as playing with his grandchildren in the yard.  He also has 
to be cautious when walking on uneven surfaces not to twist 
the knee or it will "give out."  

The Board further finds that a separate disability rating is 
warranted for the degenerative joint disease in the right 
knee, which has been acknowledged as due to the right knee 
injury incurred in service.  The veteran's degenerative joint 
disease of the right knee is manifested by some limitation of 
flexion (although not compensable) with pain on motion.  Such 
a disability warrants at least the minimum disability rating 
of 10 percent.  As this award of a separate 10 percent is 
based solely upon the veteran's limitation of flexion with 
pain on motion and not instability, it is not pyramiding. 

The Board finds, however, that a higher disability rating is 
not warranted under either Diagnostic Code 5257 or 5003.  
Under Diagnostic Code 5257, the evidence must show that the 
disability is consistent with severe recurrent subluxation or 
lateral instability for a higher disability rating to be 
warranted.  The veteran testified that he only experiences 
episodes of instability approximately three times a month.  
He did, however, state that he often catches himself before 
he actually falls.  He did not report any injuries related to 
any falls nor did he give any details about them.  He stated 
that these episodes of instability occasionally cause 
swelling and pain in the knee that he treats with ice and 
medication.  He does not use a brace for the knee (except for 
occasionally using an Ace bandage), and he only uses a cane 
occasionally to assist in ambulation.  No doctor has 
recommended the use of either a brace or a cane.  The Board 
acknowledges that, at the time of the last VA examination in 
March 2007, he report episodes of instability occurring seven 
to eight times a month.  However, the veteran testified at 
the hearing that this was because he was doing a bit more 
activity to test the knee to find out what his limits are.  
So the report at the VA examination in March 2007 is not 
representative of the veteran's typical number of episodes of 
instability in his right knee, and thus is insufficient to 
support a finding that the veteran's right knee injury 
residuals are consistent with severe instability.  Finally, 
although the veteran testified that he occasionally loses 
time from work because of his right knee disability, the 
evidence shows that he has not worked since 2002, which is 
prior to his filing the present claim for an increased 
rating.  The veteran did not provide any testimony that he 
has obtained other employment since 2002 that his right knee 
disability affects.  Thus his testimony of interference with 
work is not relevant to the present inquiry since the 
overwhelming evidence shows he is not, in fact, employed.  
Thus the preponderance of the evidence is against finding 
that the veteran's right knee injury residuals warrants a 
rating in excess of 20 percent.

Further, a higher disability rating is not warranted for the 
degenerative joint disease in the right knee as there is no 
evidence showing limitation of motion of the knee that would 
warrant even a compensable rating.  Furthermore, there is no 
showing that the veteran has service-connected osteoarthritis 
involving two or more major joint groups or minor joint 
groups with occasional incapacitating exacerbations.  Thus 
the preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent for degenerative 
joint disease of the right knee is warranted.

II.  Dismissal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

On May 14, 2008, the Board received a statement from the 
veteran in which he indicated he wished to withdraw his 
appeals for the claim to reopen for service connection for a 
left hand injury and for a claim for entitlement to service 
connection for a bilateral hand condition (claimed as boxer's 
hands).  The veteran has, therefore, withdrawn his appeal as 
to these issues listed above.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues, and they 
are dismissed.


ORDER

Entitlement to a disability rating of 20 percent for right 
knee injury residuals, other than degenerative joint disease, 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to a separate disability rating of 10 percent for 
degenerative joint disease of the right knee is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

The appeal as to the claim to reopen for a left hand injury 
is dismissed.

The appeal as to the claim for entitlement to service 
connection for a bilateral hand condition is dismissed.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


